287 F.2d 559
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.COMMUNICATIONS WORKERS OF AMERICA, AFL-CIO, and Local No. 4372, Communications Workers of America, AFL-CIO, Respondents.
No. 13729.
United States Court of Appeals Sixth Circuit.
December 12, 1960.

Thomas J. McDermott, Associate General Counsel, National Labor Relations Board, Washington, D. C., John C. Getreu, Regional Director, Cincinnati, Ohio, for petitioner.
Kane & Koons, Washington, D. C., John Alden Staker and Richard L. Eisnaugle, Portsmouth, Ohio, Adair & Goldthwaite, Atlanta, Ga., for respondents.


1
Before SIMONS and ALLEN, Circuit Judges, and CHOATE, District Judge.


2
DECREE.


3
This cause came on to be heard upon the petition of the National Labor Relations Board to enforce its order dated May 1, 1958. The Court heard argument of respective counsel on April 23, 1959, and has considered the briefs and transcript of record in this cause. On May 14, 1959, the Court, 266 F.2d 823, being fully advised in the premises, handed down its opinion enforcing, as modified, the Board's said Order. Thereafter, on May 2, 1960, the Supreme Court of the United States, 362 U.S. 479, 80 S. Ct. 838, 4 L. Ed. 2d 896, handed down its opinion modifying the judgment of the United States Court of Appeals for the Sixth Circuit and as so modified, affirmed the said judgment and remanded the case to the Sixth Circuit for proceedings in conformity with the opinion of the Supreme Court. In conformity therewith, it is hereby


4
Ordered, adjudged and decreed by the United States Court of Appeals for the Sixth Circuit that Respondents Communications Workers of America, AFL-CIO, and Local No. 4372, Communications Workers of America, AFL-CIO, and their respective officers, representatives, agents, successors and assigns:


5
1. Cease and desist from restraining or coercing employees of Ohio Consolidated Telephone Company in the exercise of the rights guaranteed in Section 7 of the National Labor Relations Act, as amended, 29 U.S.C.A. § 157 (hereinafter called the Act).


6
2. Take the following affirmative action, which the Board has found will effectuate the policies of the Act:


7
(a) Post in conspicuous places in their business offices, meeting halls and all other places where notices to their members are customarily posted, copies of the notice attached hereto marked "Appendix". Copies of said notice, to be furnished by the Regional Director for the Ninth Region of the National Labor Relations Board, Cincinnati, Ohio, after being duly signed by official representatives of the respondents shall be posted by the respondents immediately upon receipt thereof and maintained by them for 60 consecutive days thereafter. Reasonable steps shall be taken by the respondents to insure that said notices are not altered, defaced, or covered by any other material;


8
(b) Mail signed copies of the notice to the aforesaid Regional Director for posting, Ohio Consolidated Telephone Company willing, at all locations where notices to the Company's employees are customarily posted. Copies of said notice, to be furnished by the said Regional Director, after being duly signed by authorized representatives of the respondents shall be forthwith returned to the aforesaid Regional Director for such posting.

APPENDIX

9
Notice To All Members Of Communications Workers of America, AFL-CIO, And Its Local 4372, And To All Employees Of Ohio Consolidated Telephone Company

Pursuant To

10
A Decree of the United States Court of Appeals for the Sixth Circuit enforcing, as modified an order of the National Labor Relations Board, and in order to effectuate the policies of the National Labor Relations Act, as amended, 29 U. S.C.A. § 151 et seq., we hereby notify you that:


11
We Will Not restrain or coerce employees of Ohio Consolidated Telephone Company in the exercise of the rights guaranteed in Section 7 of the Act.


12
           Communications Workers
                  of America, AFL-CIO
                   (Labor Organization)
Dated _______ By ____________________
            (Representative) (Title)
Local 4372, Communications Workers
                  of America, AFL-CIO
                   (Labor Organization)
Dated _______ By _____________________
             (Representative) (Title)
======================================


13
This notice must remain posted for sixty days from the date hereof, and must not be altered, defaced, or covered by any other material.